         Case 1:20-cv-00706-DLC Document 401 Filed 03/17/21 Page 1 of 2




IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 FEDERAL TRADE COMMISSION;
 STATE OF NEW YORK; STATE OF
 CALIFORNIA; STATE OF ILLINOIS;
 STATE OF NORTH CAROLINA; STATE
 OF OHIO; COMMONWEALTH OF
 PENNSYLVANIA; and
 COMMONWEALTH OF VIRGINIA,

                        Plaintiffs,                Case No. 1:20-cv-00706-DLC

        v.                                         MOTION TO WITHDRAW AS
                                                   COUNSEL PURSUANT TO LOCAL
 VYERA PHARMACEUTICALS, LLC;                       RULE 1.4
 PHOENIXUS AG; MARTIN SHKRELI,
 individually, as an owner and former officer
 of Vyera Pharmaceuticals, LLC and
 Phoenixus AG (formerly known as Turing
 Pharmaceuticals, LLC and Turing
 Pharmaceuticals AG); and KEVIN
 MULLEADY, individually, as an owner and
 director of Phoenixus AG and a former
 executive of Vyera Pharmaceuticals, LLC

                        Defendants.


       TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:

       PLEASE TAKE NOTICE that Edward T. Kang and Kandis L. Kovalsky of the law firm

Kang Haggerty & Fetbroyt LLC will no longer represent and should be withdrawn as counsel of

record for Defendant Martin Shkreli in the above-captioned case. In addition, Mr. Kang and Ms.

Kovalsky request that they be removed from all service lists for these proceedings, including the

Court’s CM/ECF electronic notification list.

       In support of such motion, and in conformance with Local Rule 1.4, the undersigned

counsel states the following:

       1.      Mr. Shkreli continues to be represented in this case by other attorneys of record
         Case 1:20-cv-00706-DLC Document 401 Filed 03/17/21 Page 2 of 2




from the law firm Duane Morris LLP.

       2.      The withdrawal of Mr. Kang and Ms. Kovalsky will not affect any deadlines or

cause any delay in this matter.

       3.      None of the withdrawing counsel are retaining or charging a lien.

       I declare under penalty of perjury that the foregoing statements are true and correct.

Dated: March 17, 2021                                Respectfully submitted,
       Philadelphia, Pennsylvania
                                                     By:    /s/ Kandis L. Kovalsky
                                                            Edward T. Kang
                                                            Kandis L. Kovalsky
                                                            Kang Haggerty & Fetbroyt LLC
                                                            123 South Broad Street, Suite 1670
                                                            Philadelphia, PA 19109
                                                            ekang@kanghaggerty.com
                                                            kkovalsky@kanghaggerty.com
                                                            Telephone: (215) 525-5850
                                                            Facsimile: (215) 525-5860
                                                            Counsel for Defendant
                                                            Martin Shkreli




                                                2
